Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150876                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 150876
                                                                   COA: 324115
                                                                   Lenawee CC: 13-016749-FH;
                                                                   13-016750-FH; 13-016751-FH;
                                                                   13-016790-FH
  DAVID ANTHONY FLORES,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2014
  order of the Court of Appeals is considered. We DIRECT the Lenawee County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2015
           p0909
                                                                              Clerk